Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VI in the reply filed on 4/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31, 34-36, 41-43, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 42 recite “adjusting, according the to-be-detected item modeling mode, definitions of the first to-be-detected item and the second to-be-detected item based on the modeling models to acquire clearer to-be-detected items.” The specification does not describe what “adjusting” is, what “definitions” are, and how items become “clearer” as a result of the adjusting. None of these terms are terms of art, and there is no foundation in the specification for interpreting them.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (MPEP 2161.01(I)).
Claims 41 and 42 recite “adjusting, according the to-be-detected item modeling mode, definitions of the first to-be-detected item and the second to-be-detected item based on the modeling models to acquire clearer to-be-detected items.” Adjusting definitions to acquire clearer items is functional language claiming a desired result, clearer items; but the specification merely recites the same functional language and result but does not describe what “adjusting” is, what “definitions” are, and how items become “clearer” as a result of the adjusting. Therefore, the claims fail to comply with the written description requirement. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 28, 33, 34, 37, 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 104586364).

	Regarding Claim 21, Li (CN 104586364) discloses an image acquisition method (skin quality detection method, Fig. 2 [0023], [0033]) implemented by a terminal (image acquisition device 1, Fig. 1 [0030]) comprising a light-emitting diode (LED) light source (auxiliary lighting module [0030], Fig. 1), wherein the image acquisition method comprises:
	acquiring, based on a first photographing parameter (automatically adjusting the light source and the focal length [0033]), a first image (a group of skin images [0035], e.g., first image) comprising a first to-be-detected item (one of moisture [0040], oil [0044], skin color [0048], texture [0051], color spots [0058], inflammation [0059], pores [0061]), wherein the first photographing parameter comprises a first light intensity and a first focal length (automatically adjusting the light source and the focal length [0033]);
	acquiring, based on a second photographing parameter (automatically adjusting the light source and the focal length [0033]), a second image (a group of skin images [0035], e.g., second image) comprising a second to-be-detected item (another of moisture [0040], oil [0044], skin color [0048], texture [0051], color spots [0058], inflammation [0059], pores [0061]), wherein the second photographing parameter comprises a second light intensity and a second focal length (automatically adjusting the light source and the focal length [0033]);
	emit, using the LED light source (auxiliary lighting module [0035]), a first light in a first mode (RGB [0035]) to provide the first light intensity (RGB light [0035]);
	and emit, using the LED light source (auxiliary lighting module [0035]), a second light in a second mode (UV [0035]) to provide the second light intensity (UV  light [0035]).

	Regarding Claim 28, Li (CN 104586364) discloses the image acquisition method of claim 21, further comprising entering to a to-be-detected item modeling mode (quality detection method [0033]) comprising modeling models (color model, texture analysis model [0033]) for detecting the first to-be-detected item and the second to-be-detected item (information such as moisture, oil, color, roughness, wrinkles, pigmentation, inflammation, pores is analyzed [0033]).

	Regarding Claim 33, Li (CN 104586364) discloses an electronic device comprising:
	a non-transitory memory configured to store instructions;
	a processor coupled to the non-transitory memory, wherein the instructions cause the processor to be configured (software [0015]). The remainder of Claim 33 is rejected on the grounds provided in Claim 21.

	Regarding Claim 34, Claim 34 is rejected on the grounds provided in Claim 28.

	Regarding Claim 37, Li (CN 104586364) discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor, cause a terminal (software [0015]). The remainder of Claim 37 is rejected on the grounds provided in Claim 21.

	Regarding Claim 45, Claim 45 is rejected on the grounds provided in Claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 35-36, 43, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Bourdev (EP 2 835 748).

	Regarding Claim 29, Li (CN 104586364) discloses the image acquisition method of claim 28.
Li does not disclose, but Bourdev (EP 2 835 748) teaches further comprising determining whether the modeling models are invalid modeling models (classifier retrained periodically [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

	Regarding Claim 30, Li (CN 104586364) discloses the image acquisition method of claim 29, further comprising:
	invoking the modeling models at a first moment (analyze the image using the models [0033]).
	Li does not disclose, but Bourdev (EP 2 835 748) teaches determining that the modeling models are the invalid modeling models (classifier is due to be retrained [0047]) when time intervals between the first moment and moments when the modeling models are established are greater than a threshold (“periodically” [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

Regarding Claim 31, Li (CN 104586364) discloses the image acquisition method of claim 29, wherein the image acquisition method further comprises:
photographing the first image and a first modeling image (a group of skin images [0035]) based on the first photographing parameter (automatically adjusting the light source and the focal length [0033]);
and photographing the second image and a second modeling image (a group of skin images [0035]) based on the second photographing parameter (automatically adjusting the light source and the focal length [0033]).
Li does not disclose, but Bourdev (EP 2 835 748) teaches wherein when the modeling models are the invalid modeling models (classifier retrained periodically [0047]), the image acquisition method further comprises:
	the first modeling image (set of images from which a training set is selected [0047]), wherein the first modeling image establishes a first modeling model for the first to-be-detected item (content falls within a particular image class [0047]);
	the second modeling image (set of images from which a training set is selected [0047]), wherein the second modeling image establishes a second modeling model for the second to-be-detected item (content falls within a particular image class [0047]).
It would have been obvious to one of ordinary skill in the art before the application was filed to retrain the models of Li periodically because Bourdev teaches that retraining refines the ability of the classifier to recognize visual attributes of image classes ([0047]). 

	Regarding Claim 35, Claim 35 is rejected on the grounds provided in Claim 29.
	Regarding Claim 36, Claim 36 is rejected on the grounds provided in Claim 30.
	Regarding Claim 43, Claim 43 is rejected on the grounds provided in Claim 31.
	Regarding Claim 46, Claim 46 is rejected on the grounds provided in Claim 29.
	Regarding Claim 47, Claim 47 is rejected on the grounds provided in Claim 30.
	Regarding Claim 48, Claim 48 is rejected on the grounds provided in Claim 31.
	Regarding Claim 49, Claim 49 is rejected on the grounds provided in Claim 32.

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Kwon (US PG Publication 2018/0376072).

	Regarding Claim 32, Li (CN 104586364) discloses the image acquisition method of claim 21, wherein, the image acquisition method further comprises:
	further acquiring the first image (a group of skin images [0035], e.g., first image) based on the first photographing parameter (automatically adjusting the light source and the focal length [0033]);
	and further acquiring the second image (a group of skin images [0035], e.g., second image) based on the second photographing parameter (automatically adjusting the light source and the focal length [0033]).
	Li does not disclose, but Kwon (US PG Publication 2018/0376072) teaches
when the terminal meets a photographing condition (when the luminance satisfies a specified condition, the processor captures subject with camera [0095]), acquiring the image wherein the photographing condition comprises an ambient light intensity (when the luminance satisfies a specified condition, the processor captures subject with camera [0095]), and wherein the first to-be-detected item and the second to-be-detected item are within a photographing range (adjust distance from camera to position face in frame, Fig. 11, 12, 13).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Li with image capture guidance cues because Kwon teaches that the skin analysis system is not able to produce accurate results under some external conditions, and guiding a user to capture a better image will result in more accurate skin analysis [0006]–[0010].

	Regarding Claim 44, Claim 44 is rejected on the grounds provided in Claim 32.


Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104586364) in view of Mitchell (US PG Publication 2002/0094127).

	Regarding Claim 41, Li (CN 104586364) discloses the image acquisition method of claim 28, further comprising, according the to-be-detected item modeling mode (skin quality detection method [0033]), adjusting definitions of the first to-be-detected item and the second to-be-detected item (preprocess the skin image data [0033]) based on the modeling models (send the corresponding skin image for analysis [0033]).
Li does not disclose, but Mitchell (US PG Publication 2002/0094127) teaches adjusting definitions (preprocessing the image [0068]) to acquire clearer to-be-detected items (to enhance image compression, reduce noise and improve image legibility [0068]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use the preprocessing step of Li to improve the image because Mitchell teaches that preprocessing such as filtering, edge sharpening or signal-to-noise separation techniques can be advantageously used to enhance image compression, reduce noise and improve image legibility [0068].

	Regarding Claim 42, Claim 42 is rejected on the grounds provided in Claim 41.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10818007 B2 – Skin diagnosis
 US 20150324686 A1 – model training/learning
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485